Case: 16-60602      Document: 00514566646         Page: 1    Date Filed: 07/23/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                                   United States Court of Appeals
                                                                                            Fifth Circuit

                                                                                          FILED
                                                                                      July 23, 2018
                                      No. 16-60602                                   Lyle W. Cayce
                                                                                          Clerk

SANDRA GABRIELA HERNANDEZ-ANDRADE; ARTURO ROBERTO
RAUDALES-HERNANDEZ,

              Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

              Respondent




                         Petition for Review of an Order of
                         the Board of Immigration Appeals
                               BIA No. A098 285 582
                               BIA No. A098 285 583


Before ELROD, COSTA, and HO, Circuit Judges.
PER CURIAM:*
       Sandra Gabriela Hernandez-Andrade petitions—on behalf of both
herself and her son Arturo Roberto Raudales-Hernandez—for review of an
order of the Bureau of Immigration Appeals (the “BIA”) dismissing a motion to
reconsider her motion to reopen. Because we lack jurisdiction, the petition for
review is dismissed.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60602     Document: 00514566646      Page: 2    Date Filed: 07/23/2018



                                  No. 16-60602


                                         I.
      Hernandez-Andrade and her son—natives and citizens of Honduras—
entered the United States illegally near Eagle Pass, Texas in June 2004. The
Border Patrol briefly detained both and processed them for removal
proceedings. Hernandez-Andrade and her son were personally served with
notices to appear charging them with being present in the United States
without admission or parole. Both notices explained that a hearing date would
be set later, and Hernandez-Andrade confirmed in writing that she had been
advised in Spanish of the consequences of failing to appear.
      While detained, Hernandez-Andrade expressed her intention to reside
with her sister in North Hills, California, and provided the border patrol with
that address. Approximately one month later, the immigration court sent a
notice of hearing to that address via regular mail. Though the notice of hearing
was not returned as undeliverable, Hernandez-Andrade contends that she
never received it. She therefore failed to appear for proceedings before the
immigration court and was ordered removed in absentia.
      About 11 years later, in 2015, Hernandez-Andrade filed a motion to
reopen removal proceedings, contending that she would have appeared at her
immigration hearing had she received notice. The immigration judge denied
Hernandez-Andrade’s motion to reopen in a written decision and the BIA
affirmed. This petition for review followed.
                                        II.
      We have jurisdiction to review final orders of removal “only if the alien
has exhausted all administrative remedies available to the alien as of right.”
8 U.S.C. § 1252(d)(1) “Petitioners fail to exhaust their administrative remedies
as to an issue if they do not first raise the issue before the BIA, either on direct
appeal or in a motion to reopen.”
                                         2
     Case: 16-60602       Document: 00514566646         Page: 3     Date Filed: 07/23/2018



                                       No. 16-60602


                                             III.
       Before this Court, Hernandez-Andrade claims that ordering her removal
in absentia violated her due process rights. But Hernandez-Andrade never
presented a due process argument to the BIA. Rather, she argued that the
immigration judge erred in concluding that she received proper notice of the
removal hearing based on the evidence presented and that the BIA should
exercise its sua sponte authority to reopen proceedings.
       This failure is fatal to our jurisdiction.                 While not presenting
constitutional claims to the BIA may be excused, that is not true “[w]hen a
petitioner seeks to raise a claim not presented to the BIA and the claim is one
that the BIA has adequate mechanisms to address and remedy.”                            Here
“[a]lthough [Hernandez-Andrade’s] argument is couched in terms of due
process, it actually concerns ‘procedural error correctable by the BIA.’”
       Hernandez-Andrade claims only that she was deprived of a full and fair
hearing because she did not receive notice, but the BIA could have granted her
motion to reopen—thus curing any alleged due process violation that occurred.
Therefore, Hernandez-Andrade’s petition is non-exhausted and we lack
jurisdiction. 1
                                             IV.
       Hernandez-Andrade’s Petition for Review is DISMISSED.




       1 It is difficult to see how Hernandez-Andrade could succeed on her due process
arguments even if we had jurisdiction. We have repeatedly held that “there is no liberty
interest at stake in a motion to reopen due to the discretionary nature of the relief sought,”
and have done so “[e]ven assuming arguendo . . . that [a Petitioner] could establish that he
was eligible for relief.”
                                              3